DETAILED ACTION                                                                                                                                                                                                         
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

No new grounds of rejection are set-forth.  The previous double patenting rejections are maintained.  The instant action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Claim 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-20 of US Patent 10,513,593. Although the claims at issue are not identical, they are not patentably distinct from each other.  
As to claims 1, 3-4, patented claim 3 has all the limitations with the proviso that parent copending claim 1 further defines the monomers of the perfluoroelastomer.  Note that no non perfluorinated monomers are required (e.g. less than 30 mole percent VDF includes 0 mole%).  
Nevertheless, all claim limitations are met.
As to claim 2, see patented claim 2.
As to claim 5, see patented claim 5.
As to claim 6, see patented claim 6.
As to claim 7, see patented claim 8.
As to claim 8, see patented claim 7.
As to claim 9, see patented claim 10.
As to claim 10, see patented claim 11.
As to claim 11, see patented claim 12.
As to claim 12, see patented claim 16.
As to claim 13, see patented claim 17.
As to claim 14, see patented claim 18.
As to claim 15, see patented claim 19.
As to claim 16, see patented claim 20.

Response to Arguments
Applicant argues that the claims are patentably distince as discussed for the prior art rejections, which include a declaration over the prior art (Grootaert and Wlassics).
In response, the declaration and arguments are not germane to the double patenting rejections.  As elucidated above, all limitations are met with the proviso that the vinyl fluoride (VDF) is optional in the patented claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764